DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “at least one mechanism fasteners formed on the exposed surface.”  It is not clear what is encompassed by “at least one mechanism fasteners”.  The language is unclear as to whether it requires at least one element considered a “mechanism fastener” or at least on group of elements considered “mechanism fasteners”.  Also, the disclosure indicates that the first mechanism fasteners 312 may be formed as protrusions, grooves, and an appropriate combination thereof formed on the exposed surface.  From the drawings, they appear to be openings 312 (figure 3) adjacent indicia, possibly for engagement with a tool to facilitate adjustment.  It is not clear how they perform and “fastening” function.  It is therefore unclear what is meant by the term.  It is also noted that 612 is disclosed as  “the body-side fastening mechanism 612”.   It is not clear if the fastening mechanism 612 is also considered “mechanism fasteners”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingston et al (US# 6347518).
Kingston et al disclose an electric brake device (brake system controlled by electronics, col. 3, lines 20-21) comprising: a reservoir (col. 3, line 45) configured to store brake oil; a reaction force cylinder 10 fluidically communicating with the reservoir and configured to change a pedal effort and a pressure of the brake oil in operative connection with a movement of a pedal; a wheel brake mechanism (wheel brakes, col. 3, lines 21-24) configured to restrain rotation of wheels of a vehicle in connection with the operation of the reaction force cylinder; and a pedal effort adjustment stopper 44/46/48 configured to adjust a change in magnitude of the pedal effort according to the movement of the pedal, the pedal effort adjustment stopper comprising a coupling body (plate at #46, figure 1) mounted on at least one side of the reaction force cylinder and one or more pedal effort adjusters 44 connected to the coupling body and movable in a longitudinal direction of the reaction force cylinder.
Regarding claim 2, the reaction force cylinder comprises: a hollow main cylinder 14 having an operation space (interior); a first pressure generator 16 positioned inside the main cylinder and configured to pressurize an internal brake oil in connection with operation of the pedal; and a second pressure generator 18/40/42 arranged adjacent to the first pressure generator inside the main cylinder and configured to pressurize the internal brake oil in connection with movement of the first pressure generator, wherein the pedal effort adjustment stopper 18 is at least partially inserted into the second pressure generator 18/40/42.
Regarding claim 6, the coupling body or the pedal effort adjuster comprises: an exposed surface (right side of 16, figure 1) at least partially exposed to an outside of the reaction force cylinder; and at least one mechanism fasteners (note the opening receiving screw near #44) formed on the exposed surface.
Regarding claim 9, the pedal effort adjuster comprises a first pedal effort adjuster (screw at #44, figure 1) configured to be coupled to the coupling body 46 and a second pedal effort adjuster 44 configured to be coupled to the first pedal effort adjuster.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kingston et al (US# 6347518) in view of Lee (US# 2015/0375721).
Regarding claim 3, Kingston et al further disclose the first pressure generator comprises: a first piston 16 configured to linearly move along an inner side of the main cylinder 14 in operative connection with linear movement of a pedal rod hinged to the pedal; and a first elastic 32 member arranged between the first piston and the second pressure generator and configured to elastically support the first piston 16, wherein the second pressure generator comprises: a second piston 18 configured to support the first elastic member and linearly move along the inner side of the main cylinder when; a second elastic member 40 supported on at least a portion 44 of the pedal effort adjustment stopper and configured to elastically support the second piston.  Kingston et al lack the disclosure of a reaction damper mounted on the second piston and arranged between the pedal effort adjuster and the second piston to form a reaction force against movement of the second piston. Lee discloses a similar device and further teaches a reaction damper 252c mounted on a second piston 252a and arranged between a pedal effort adjuster and the second piston.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a reaction damper, such as taught by Lee, on the piston 18 of Kingston et al to damp impacts between the piston and stop 48, thereby improving operating feel.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kingston et al (US# 6347518) in view of Weh et al (US# 2019/0232934).
Regarding claim 4, Kingston et al further the coupling body is formed in an annular shape 46  to have a body fastening hole (central opening or opening having screw at #44) therein.  Kingston et al lack the threaded connection between the coupling body and the reaction force cylinder.  Weh et al disclose a similar device and further teach a coupling end body 9 threaded to a reaction cylinder [0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the circlip retention of Kingston et al with a threaded connection of Weh et al, as an obvious alternative means of securement which increases security and ease of assembly.  
Regarding claim 5, the coupling body 46 is formed in the annular shape to have the body fastening hole therein, the coupling body comprising body-side female threads formed along an inner circumferential surface thereof (threads receiving screw at #44 or screw 48), wherein the pedal effort adjuster (@44 or 48) is at least partially formed in an elongated columnar shape, the pedal effort adjuster comprising adjuster-side male threads formed on at least a part of an outer circumferential surface thereof, wherein, when the pedal effort adjuster is inserted into the body fastening hole of the coupling body, the body-side female threads of the coupling body are screw-coupled to the adjuster-side male threads of the pedal effort adjuster.  Figure 1.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kingston et al (US# 6347518) in view of Allen et al (US# 2015/0165861).
Kingston et al further disclose each of the coupling body 46 and the pedal effort adjuster (44 and the screw adjacent 44 or 48) comprises an exposed surface at least partially exposed to an outside of the reaction force cylinder.  Kingston et al lack the coupling body further comprising a first adjustment mark located on the exposed surface of the coupling body, and the pedal effort adjuster further comprising a second adjustment mark located on the exposed surface of the pedal effort adjuster.  Allen et al disclose a spring device having an adjustor and a coupling body 124 further comprising a first adjustment mark located 125 on the exposed surface of the coupling body, and the adjuster 177 further comprising a second adjustment mark located on the exposed surface of the adjuster.  [0080] Figure 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide indicia such as taught by Allen et al on the coupling body and adjusters of Kingston et al to provide a reference during adjustment, thereby facilitating repeatable performance.
Regarding claim 8, Allen et al teach  first adjustment marks formed as measurement markings arranged along at least one circle.  Figure 8.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK